Citation Nr: 1628750	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-46 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial increased disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran attended an informal hearing before a Decision Review Officer in April 2010.  

In June 2015, the Board remanded the Veteran's current claim on appeal for further development.  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.

The Board also had referred the issue of entitlement to TDIU for his service-connected disabilities in the June 2015 remand.  Thereafter, in October 2015, the Appeals Management Center (AMC) Rating Board issued a memorandum referring the issue of TDIU to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Board notes that there has been no indication the RO has initiated adjudication of the matter.  As such, the Board will refer the issue of entitlement to TDIU to the AOJ for appropriate action again. 


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms producing no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it has not caused reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria have been met for an initial disability rating at 30 percent for PTSD, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and VA treatment records have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Increased Rating

Here, the Veteran asserts that he is entitled to an initial disability rating in excess of 10 percent for his service-connected PTSD.  The Veteran's claim for service connection for PTSD was received January 2009.  Service connection was granted by a November 2009 rating decision with a 10 percent rating assigned.  The Veteran's Notice of Disagreement was received November 2008 disagreeing with the initial 10 percent rating that had been assigned.  After a Statement of the Case, dated September 2010, continued the 10 percent rating, the Veteran filed his substantive appeal in November 2010.  The Board remanded the issue for further development in June 2015.  A Supplemental Statement of the Case dated October 2015 continued the 10 percent rating.  

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 10 percent rating when a Veteran's PTSD causes occupation and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned when a Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self- care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when a Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a Veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  For example, a GAF scores ranging from 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

As noted, the Veteran's claim was received in January 2009.  Soon thereafter, the Veteran was afforded a VA examination in March 2009.  At that time the Veteran reported occasional sleep impairment and having an explosive temper.  The Veteran reported that he had been arrested many times for simple assault, had gotten into many fights with people at work and with strangers, and had gotten angry at family members.  The Veteran went into detail informing the examiner how many times he had beaten people up.  The Veteran did not express much remorse about this.  The Veteran had been employed at Bosch for the previous five years, but stated he likely would be laid off within the coming year.  The Veteran indicated that he had warned coworkers not to approach him suddenly or startle him, and stated that he had attacked people if they surprised him.  The Veteran reported that despite his memory problems, he was able to take care of the demands of his job successfully.  At the time of examination, the Veteran had been out of work for the preceding three months and in physical therapy for rehabilitation from a heart attack.  

The Veteran had been married to his second wife of 20 years, had two children, two step children, and eight grandchildren.  He reported having a healthy relationship with his wife although he indicated that he and his wife had been more irritable with each other.  The Veteran indicated he stayed in close touch with his daughters and enjoyed spending time with them and with his grandchildren.  The Veteran reported a fairly active recreational and social life.  He enjoyed taking off road vehicles out as well as hunting and fishing.  He had several groups of friends and he was the president of his homeowner's association.  The Veteran reported he got along with his coworkers fairly well.  

On mental status examination, the Veteran was appropriately dressed and neatly groomed.  He was cooperative, although appeared mildly agitated, and his speech was rapid, pressured, and loud.  When he described episodes of being frustrated with other people, he seemed to work himself up.  He also stated that he was very suspicious of talking about his military experiences with anyone who has not shared those experiences.  The Veteran seemed well-oriented and alert, denied current or recent homicidal or suicidal ideation, bizarre or delusional beliefs, or morbid preoccupations.  The Veteran acknowledged having an explosive temper.  He did not display any significant impairment in basic cognitive functioning.  He was able to express himself in a relevant and coherent manner.  His judgement, reasoning, recall, and communication ability, as well as concentration, appeared to be within normal limits.  After examination, the examiner diagnosed PTSD.  The examiner assigned a GAF score of 69, which is indicative of mild symptomatology.

In a July 2009 VA mental health evaluation, it was noted that the Veteran was originally diagnosed with PTSD in 2003 and had been doing fairly well until December 2008 when he had a heart attack.  Since then, the Veteran was increasingly stressed and then lost his job due to health issues in May 2009.  The Veteran reported having increased worry due to financial issues.  The Veteran reported increased irritability, anger, depressed mood, and decreased motivation.  The Veteran also reported experiencing insomnia, occasional nightmares, some avoidance, and some "startle."  The Veteran denied any suicidal or homicidal ideation.  The Veteran was diagnosed with depression not otherwise specified (NOS) and PTSD rule out (r/o) generalized anxiety disorder (GAD) and was assigned a GAF score of 60, which is indicative of moderate symptomatology that is trending towards the mild end of that range.  

In August 2009, the Veteran reported that he was sleeping better on medication but was still complaining of fatigue and lack of interest.  The Veteran was mildly depressed but denied any suicidal ideation.  The evaluator noted the Veteran had characteristic PTSD symptoms and assigned a GAF score of 60.  

In September 2009, the evaluator indicated the Veteran was progressing on current treatment plan, noting the Veteran's successful employment of coping techniques and subjective experience of feeling more in control.  The evaluator noted the GAF score of 65 assigned later in August 2009.

In November 2009, the Veteran reported having more difficulty controlling his symptoms.  The Veteran stated his medication helped some, especially with sleep, but reported struggling with flashbacks, intrusive thoughts, irritability, road rage, hypervigilance, and extreme hyperstartle.  The Veteran indicated the symptoms of intrusive memories, nightmares, hypervigilance, paranoia, emotional numbing, and agitation had gone from intermittent to daily.  The Veteran reported he isolated himself at times and did not like crowds.  The Veteran was assigned the diagnoses of depression NOS and PTSD r/o GAD and a GAF score of 60.

In February 2010, the Veteran was assigned a GAF score of 63.

In March 2010, the Veteran reported continued worsening of his PTSD symptoms, including nightmares, night sweats, intrusive thoughts, brief dissociative episodes, flashbacks that occurred in the late afternoon or early morning, irritability, hypervigilance, less patience, emotional numbness, isolation, and anhedonia.  The Veteran stated that initially when his medication was increased, it was helpful but now he was finding that his sleep was more disrupted.  The Veteran denied any suicidal or homicidal ideation.  He was assigned the diagnoses of depression NOS and PTSD, severe, chronic and was assigned a GAF score of 60.

In April 2010, the Veteran complained of difficulty with interpersonal relationships, his need to be in control, flashbacks, nightmares, and intrusive memories.  The Veteran reported continually experiencing significant stress.  The Veteran stated his wife considered him to be extremely controlling and that his communications were often misunderstood by others.  The Veteran reported he was compulsive and that he would rather do things himself than with others.  The evaluator noted that the Veteran's heart attack in December 2008 triggered decompensation to the point where he could no longer manage on his own.  

In May 2010, the Veteran was afforded another examination.  At that time the Veteran reported that since he stopped working, he had a lot of time to think about his issues, exacerbating his PTSD symptoms.  The Veteran reported he got "chills, sweats, [woke] up on the floor with [his] back against the wall sometimes.  [He got] bad dreams and nightmares and flashbacks...of moderate intensity."  The Veteran stated he was always on alert, was reactive to sounds and people, was afraid of people sneaking up on him, and would evaluate other people as threats.  The Veteran indicated that the severity of the symptoms he experienced daily had disrupted his life in many areas, to include marital, work, social, and health.  As noted, the Veteran was unemployed.  The Veteran reported that his marital relationship was good and stated he had a much better relationship with his children.  The Veteran indicated that he stayed busy with his children and grandchildren.  

On mental status examination the Veteran was oriented to person, place, situation, time, and purpose.  He maintained strong eye contact and his interaction was noted as strong and engaged.  The Veteran denied suicidal or homicidal ideation.  The Veteran denied having any delusions or hallucinations.  The Veteran's speech was relevant, logical, and positive in rate and volume and he gave evidence of sound sensorium and clear, linear cognitions.  Obsessive and ritualistic behavior and impaired impulse control were not endorsed and panic attacks were not complained of.  The examiner noted that depression and depressed mood were moderately endorsed.  The Veteran did complain of sleep impairment and negative dreams.  

After examination, the examiner assigned a diagnosis of PTSD, chronic, moderately severe.  The examiner noted that some incremental exacerbation of symptoms was conceded and assigned a GAF score of 56.

In June 2010, the Veteran reported an increasing frequency of combat related nightmares which "resulted in more frequent negative 'leftover' moods."  The Veteran also reported his lack of sleep from the nightmares resulted in decreased energy level and increased fatigue.  The Veteran also reported stress with his mother and father-in-law's health problems.  The Veteran denied any suicidal or homicidal ideations or psychosis.  The Veteran was assigned a GAF score of 60.

In January 2011, the Veteran was assigned a GAF score of 65.  

In March 2011, the Veteran reported sleeping much better and reported that his mother had passed away after a long illness.  He was the primary caretaker of his mother and stated he felt that a burden had been lifted.  The Veteran reported hunting, fishing, and riding his motorcycle.  He denied any suicidal or homicidal ideation, but reported experiencing some intrusive thoughts, hypervigilance, and a fair amount of avoidance behaviors.  The evaluator noted that although the Veteran had much improvement, there were still some residual symptoms that flared up.  The evaluator diagnosed depression NOS and PTSD, severe, chronic and assigned a GAF score of 60.

In June 2011, the Veteran was dealing with his brother's death.  The Veteran was diagnosed with depression NOS, PTSD, severe, chronic, bereavement and was assigned a GAF score of 60.

In December 2011, the Veteran was assigned a GAF score of 65.

In June 2012, the Veteran indicated that he had been traveling and dealing with his daughters who were going through divorces.  He stated the divorces did not cause him distress.  Instead, he indicated that he was more aggravated with people he believed were "two faced."  The Veteran reported that he felt tired and fatigued despite taking naps daily and sleeping well at night.  The Veteran reported that he was otherwise managing his PTSD symptoms well.  

In November 2012, the Veteran reported that things had been fairly calm in his life and this had helped with reducing his PTSD symptoms.  The Veteran reported his nightmares were not as bad.  He denied any suicidal and homicidal ideation.  The Veteran was assigned a GAF score of 70.

In April 2013, the Veteran reported that he had been doing well and that he had been traveling and enjoying himself.  The Veteran stated that he noticed his nightmares have lessened with the reduction in stress.  He also stated he had some struggles with intrusive thoughts.  The evaluator diagnosed PTSD, stable and depression resolved.  

In November 2013, the Veteran was diagnosed with PTSD in remission on medication.

In a January 2014 depression screen, the Veteran was given a score of 0, suggestive of having no depression after he denied experiencing the following: little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling or staying asleep, or sleeping too much; feeling tired or having little energy; poor appetite or overeating; feeling bad about yourself or that you are a failure or have let yourself or your family down; trouble concentrating on things; moving or speaking so slowly that other people could have noticed; being so fidgety or restless that you have been moving around a lot more than usual; thoughts that you would be better off dead or of hurting yourself in some way.  

In May 2014, the Veteran reported "doing overall pretty good."  He reported having some symptoms of PTSD, including isolation from others, periodic irritability, and trouble sleeping.  He denied any suicidal or homicidal ideation.  The Veteran was diagnosed with PTSD in remission.  

In January 2015, the Veteran reported he had been traveling a lot which kept him busy and kept his mind occupied.  He reported he sometimes wanted to isolate himself, was always on guard, and had some avoidance of crowds.  He reported he slept pretty well.   The Veteran was diagnosed with PTSD in remission. 

In a May 2015 depression screen, the Veteran was given a score of 0 again, suggestive of having no depression.

In July 2015, the Veteran continued to travel and see his family regularly.  He reported periods of hyperarousal at night and experiencing nightmares.  He was diagnosed with PTSD in remission.

The Veteran was afforded another VA examination in September 2015.  At that time the Veteran reported having nightmares approximately twice a month, periodic isolation, hypervigilance, increased startle response, intrusive thoughts, and anger outbursts.  The Veteran indicated that he would cancel an event or an appearance socially when he experienced these symptoms.  The Veteran reported he and his wife of 25 years have "for the most part [a] good" relationship.  He reported he has a good relationship with his children.  He reported enjoying spending time with his grandchildren, numerous friends, and some close friends.  He reported seeing his friends daily or weekly.  The Veteran indicated he hunts, fishes, and travels and that he had returned from a 20 day Hawaiian vacation with his wife a few days prior to the examination.  The Veteran reported that he regularly kept busy to avoid perseverating on his stressors regarding PTSD.  With his wife, he enjoyed going out socially, indicated he went out every day either "at the movies, dancing, going to dinner or the symphony."  The Veteran indicated at home that he maintained his cars, does outdoor chores, and does most of the cooking.  He also stated he was very religious but did not attend church anymore due to disillusionment with his former institution.  The Veteran indicated he had been unemployed since 2012.  

On mental status examination the Veteran appeared well-groomed with good hygiene.  His behavior was noted as appropriate with the examiner, although "he expressed some frustration at the start of the exam about being connected at 10 percent  while 'people coming back from Iraq and Iran getting 50 percent.'"  The examiner noted that he exhibited no motor abnormalities, his speech was fluent and spontaneous, and his mood was "alright."  His affect was noted as normal and appeared congruent with his mood.  His thoughts were logical and goal directed.  There was no evidence he exhibited fixed-false beliefs or hallucinations.  He did not report obsessions, compulsions, and did not have any suicidal or homicidal ideations.  

The examiner indicated the Veteran suffered from suspiciousness.  The examiner also noted the Veteran made efforts to avoid distressing memories, thoughts or feeling closely associated with the traumatic events as well as external reminders that arouse such recollections of trauma.  It was noted that the Veteran had recurrent, involuntary, and intrusive distressing memories of traumatic events and had recurrent distressing dreams in which the content and/or effect of the dream were related to the traumatic events.  The examiner noted the Veteran had persistent and negative beliefs or expectations about oneself, others, or the world and had a markedly diminished interest or participation in significant activities.  It was noted that the Veteran had hypervigilance; had exaggerated startle response; and had problems with concentration.  

After examination, the examiner found the Veteran continued to have the diagnosis of PTSD in full remission and opined that there appeared to be no functional impairment.  Specifically, the examiner noted the Veteran's infrequent periods of needing to isolate or avoid were somewhat distressing, but overall found his history showed that these were not at all impairing.  Nevertheless, the examiner noted that the Veteran remained medicated and found that should his medications be discontinued, there would be uncertainty if the Veteran could continue using coping skills alone to not allow for his mental health condition to result in functional impact.  As a result, the examiner found that the Veteran's PTSD symptoms caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

In September 2015, the Veteran's spouse submitted a statement in support of the present claim.  She indicated that although the Veteran is functional, he wrestles daily "with demons of the past."  She states that the Veteran is often unable to communicate his feelings, and refuses to share his experiences.  She states that he is leery of strange places, always aware and alert in public, and still startles too easily.  She indicated that he has frightened their grandchildren at times with unexplained outbursts or angry tirades.  She also stated that it is tough on their relationship when he withdraws and often wants to be alone.  She stated that the stress causes nightmares. 

Based on the evidence of record, the Board finds that an initial disability rating of 30 percent is warranted for the Veteran's PTSD.  In this regard, the Board notes that the Veteran suffers from PTSD symptoms of insomnia, nightmares, periodic isolation, increased startle response, hypervigilance, anger outbursts, mild memory loss, and avoidance.  The Board acknowledges that the September 2015 VA examiner noted that the Veteran's PTSD symptoms did not result in functional impairment; however, the Board finds that based on the totality of the symptoms described and the strain these symptoms has caused to his relationship with his wife and his grandchildren, the Veteran's PTSD symptomatology more closely approximates the criteria contemplated by the 30 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the symptoms described in the September 2015 VA examination report do not indicate that the Veteran experiences all of the symptoms associated with a 30 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks sufficient to warrant a 30 percent disability evaluation for the period on appeal, even though all the specific symptoms listed for a 30 percent evaluation are not manifested, is supported by the evidence of record.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating than 30 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evidence of record has not shown that the Veteran's PTSD causes the total occupational and social impairment that is associated with a 100 percent disability rating, the occupational and social impairment with deficiencies in most areas that is associated with a 70 percent disability rating, or the occupation and social impairment with reduced reliability and productivity that is associated with a 50 percent disability rating for any distinct time during the course of his appeal. 

With regard to the Veteran's occupational impairment, the record indicates that the Veteran has been unemployed since 2012.  However, his unemployment has not been the result of his PTSD, but rather has been due to a combination of his health issues.  Furthermore, the Board notes that there has been no indication the Veteran is unable to manage his finances throughout the period on appeal.  Additionally, no clinician has found the Veteran to be occupationally impaired to the degree contemplated by a 50, 70, or 100 percent rating.  The Veteran's symptom picture has otherwise largely focused on his nightmares, suspiciousness, hyperstartle, periodic social isolation, and anger outbursts, which, while significant, the Board finds do not rise to a level of severity associated with a 50 percent, 70 percent, or 100 percent level of occupational impairment.  In sum, the Board finds that the weight of the evidence of record does not support a finding that the Veteran has experienced the severity of occupational impairment that is associated with a 50 percent, 70 percent, or 100 percent rating. 

Similarly, the Veteran has not shown the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating or 50 percent disability rating at any time. The Veteran has been married to his wife for over 25 years and has maintained, for the most part, a good relationship with his wife.  The Veteran has also reported having good relationships with his children and grandchildren and having a network of friends.  These relationships show that the Veteran does not experience a difficulty in establishing or maintaining effective relationships (the type of symptom that would be consistent with the social impairment of a 50 percent rating).  Furthermore, no clinician has found the Veteran to be totally socially impaired or socially impaired with deficiencies in most areas or socially impaired with reduced reliability and productivity.  Thus, the Board finds that the evidence of record does not support a finding that the Veteran has suffered from the social impairment that is associated with a 100 percent disability rating or 70 percent disability rating or 50 percent disability rating at any time as a result of his PTSD symptoms.

Also, in making this determination, the Veteran's GAF scores, ranging from 56 to 70, have been considered.  The Board finds that these scores, which are reflective of mild to moderate symptoms, and particularly when considered along with the symptoms contained in the associated clinical reports, are consistent with the currently assigned rating.  As noted, GAF scores are but one factor in evaluating a psychiatric disability, and they have been abandoned by the DSM-5 based on their subjectivity.  Here, the Veteran's GAF scores generally align with mild to moderate symptomatology which is contemplated by at most a 30 percent rating.  

In fact the most recent examination found the Veteran's psychiatric symptomatology to be largely in remission.

In sum, the Board finds that the evidence of record more closely approximates the assignment of a schedular rating of 30 percent, but no greater, for the Veteran's PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology and referral for extraschedular consideration is not warranted in this case.

As noted above, the issue of TDIU has been raised by the Veteran and has been referred to the AOJ for appropriate action.  Of note, the Veteran has not alleged that he cannot work solely on account of his PTSD.  As such, the Board finds that Rice v. Shinseki, 22 Vet. App. 447 (2009) is inapplicable. 


ORDER

An initial increased disability rating of 30 percent, but no greater, is granted for the Veteran's PTSD, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


